19 N.J. 422 (1955)
117 A.2d 465
IN THE MATTER OF NICHOLAS O. BEERY, AN ATTORNEY AND COUNSELLOR-AT-LAW.
The Supreme Court of New Jersey.
Argued October 3, 1955.
Decided October 3, 1955.
*423 For the order: Mr. William F. Johnson.
For the respondent: Mr. Nicholas O. Beery, pro se.
PER CURIAM.
The Passaic County Ethics and Grievance Committee has presented the respondent for unprofessional conduct. It appears that the respondent received from a client, Mrs. Ruth C. Warner, a retainer fee of $175 upon his agreement to institute an action for divorce against her husband. After a lapse of more than a year Mrs. Warner was told by the respondent that a suit had been instituted and was waiting trial. Repeated inquiries brought forth the explanation that the judge who was to hear the case was ill and it would have to be assigned to another. The fact is that no action was instituted by the respondent.
When another attorney was retained and the file delivered to him Mrs. Warner learned that her husband had obtained a decree of divorce against her in Colorado in June 1954.
The respondent filed no answer to the written complaint of Mrs. Warner and failed to appear before the ethics committee when requested to do so.
His conduct amounts to a violation of Canon 15. His name is ordered stricken from the rolls.
For disbarment  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
Opposed  None.